Citation Nr: 1740787	
Decision Date: 09/19/17    Archive Date: 10/02/17

DOCKET NO.  11-28 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to compensation benefits under 38 U.S.C. § 1151 for spinal cord injury T10 ASIA D paraplegia with neurogenic bladder and bowel, status post L-3/4 interlaminar decompression with removal of herniated free disc fragment.


REPRESENTATION

Appellant represented by:	William C. Herren, Attorney at Law


ATTORNEY FOR THE BOARD

M. Donohue, Counsel


INTRODUCTION

The Veteran served on active duty from July 1979 to June 1981.  He died in May 2012 and the appellant is his surviving spouse. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an October 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  In May 2013, the RO informed the appellant in writing that she had been substituted as the appellant in this case.  

In February 2016 and March 2017, the Board remanded this matter for further development.  The case is once again before the Board. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board regrets the delay associated with this remand, especially considering that this matter was the subject of two previous remands.  However, another remand is necessary to ensure that the appellant is afforded full compliance with the statutory duty to assist.

In the March 2017 remand, the Board noted that evidence in the claims file suggested that additional VA treatment records had been scanned into the Veterans Health Information System and Technology Architecture (VISTA) system but had not been associated with the claims file.  These records included a May 17, 2008, Informed Consent Form for the Veteran's lumbar spine surgery.  The Board noted that that treatment records currently in the claims file indicate that the Veteran gave full consent for his lumbar spine surgery at 3:26 PM on May 17, 2008, and the "full consent document can be accessed through VISTA Imaging." 

Following the Board's remand, the RO obtained an I-MED Informed Consent from May 17, 2008.  Upon review, however, this is a consent form for the use of blood products during the treatment or surgery; it is not a consent form for the lumbar spine surgery.  In fact, the document specifically states that the Veteran had completed the consent form for the lumbar spine surgery 1-2 minutes before this form was completed, and that the full consent document could be accessed through VISTA Imaging.  

Because the record does not include the consent form for the Veteran's surgery, and the Board's remand instructions have not been complied with, the Board finds that the appeal must again be remanded.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

Accordingly, the case is REMANDED for the following action:

1.  Associate the Veteran's informed consent form for the May 17, 2008, lumbar spine surgery with the claims file.  The record indicates that this document was scanned into the VISTA imaging system and was completed at 3:26 PM.  All efforts to obtain this record should be documented in the claims folder.

2.  After undertaking any additional development deemed appropriate, and giving the appellant full opportunity to supplement the record, adjudicate the appellant's pending claim in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the appellant and her representative should be furnished with a Supplemental Statement of the Case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2014).




_________________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


